DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the limitation “a upper side” in line 4 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --an upper side-- to correct the typographical error.
Regarding claim 8, the limitation “the rectangular sheets comprises” in line 7 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --the rectangular sheets comprise-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the limitations “a strap-type sheet” and “the strap-type sheet” in lines 3-5 of Claim 7 and lines 3-6 of Claim 8, respectively, renders the claims indefinite since it has been held that the addition of the word "type" to an otherwise definite expression (e.g., “strap”, “sheet”, or “strap sheet”) extends the scope of the expression so as to render it indefinite, since it is unclear what “strap-type” is intended to convey. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955), Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986), and MPEP 2173.05(b)(III)(E).
For the purpose of examination, the Examiner has treated the recited “strap-type sheet” as referring to a strap sheet, and so the Examiner respectfully suggests amending it to be --a strap strap 

Claim 8 recites the limitation "the third connecting assembly" in lines 6 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner has assumed that the recited “third connecting assembly” in lines 6 and 9 of the claim is referring to the “third assembling assembly” defined in line 2 of the claim, and so the Examiner respectfully suggests either amending line 2 of the claim to recite --the third connecting alternatively, amending lines 6 and 9 of the claim to recite --the third assembling 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M385567 (previously listed on the IDS filed 1/5/2021, see attached machine translation, hereinafter “TW”).
Regarding claim 1, TW discloses a flexible protective cover with a light emitting net cover (see Figs. 1-2; Abstract; para. [0001], [0007]-[0008]; see also Claim 1), the flexible protective cover incorporated with a host and comprising a flexible cover body covering an exterior of the host (the fabric structure defines a flexible fabric body which is intended to cover a host structure; see Figs. 1-2; Abstract; para. [0001], [0007]-[0008]) and comprising at least one opening (light source entrances 21; see Figs. 1-2; para. [0013]-[0017]), wherein the flexible cover body is composed of a leather, a fabric, a silicone, or a rubber material (the entire structure is an illuminated fabric; see Figs. 1-2; Abstract; para. [0001], [0007]-[0008], [0013]-[0017]; see also Claim 1); and at least one light emitting net cover, comprising a light guiding net fixed on the flexible cover body and comprising a weaving net portion (a plurality of opaque lines 1 and a plurality of light-transmitting lines 2 are woven together to form a weaving net portion of a light emitting net cover that is attached to a separate (unlabeled) fabric structure; see Figs. 1-3; para. [0013]-[0015]), wherein the weaving net portion is woven by a plurality of optical fibers and covers the opening (the weaving net portion comprises a plurality of light-transmitting lines 2 in the form of optical fibers which are woven with a plurality of opaque lines/fibers 1; see Figs. 1-3; para. [0013]-[0017]); and a light emitting module comprising at least one LED arranged correspondingly to the plurality of optical fibers (a light emitting module 3 which comprises at least one LED 31 is arranged corresponding to each of the optical fibers 2; see Figs. 1-3; para. [0013]-[0017]).

Regarding claim 9, TW discloses wherein the plurality of optical fibers comprises a plurality of warp-wise optical fibers (the light-transmitting lines 2 are optical fibers which can be woven as warp and weft; see Figs. 1-3; para. [0013]-[0015]), the light guiding net further comprises a plurality of weft-wise light transmitting yarns (the light-transmitting lines 2 are optical fibers which can be woven as warp and weft; see Figs. 1-3; para. [0013]-[0015]), and the weaving net portion is woven as warp and weft by the plurality of warp-wise optical fibers and the plurality of weft-wise light transmitting yarns (the light-transmitting lines 2 are optical fibers which can be woven as warp and weft; see Figs. 1-3; para. [0013]-[0015]).

Regarding claim 10, TW discloses wherein the light guiding net further comprises a plurality of warp-wise light reflecting yarns interweaved parallelly with the plurality of warp-wise optical fibers (the opaque lines 1 define a plurality of reflective yarns interweaved with the plurality of warp-wise optical fibers 2; see Figs. 1-3; para. [0013]-[0015]), and the weaving net portion is woven as warp and weft by the plurality of warp-wise light reflecting yarns and the plurality of weft-wise light transmitting yarns (see Figs. 1-3; para. [0013]-[0015]).

Regarding claim 11, TW discloses wherein an amount of the LED is one (at least one LED 31 is provided; see Figs. 1-2; para. [0016]-[0017]), the light emitting module further comprises a fixing bushing (the light source entrances 21 define a bushing which fixes the at least one LED 31 relative to the plurality of optical fibers 2; see Figs. 1-2; para. [0013]-[0017]) and a power controlling element (control unit 33 which connects via at least one wire 32 to the at least one LED 31; see Figs. 1-2; para. [0016]-[0017]),  one end of the fixing bushing is disposed at terminals of the plurality of warp-wise optical fibers and another end of the fixing bushing connects with the LED (see Figs. 1-2; para. [0016]-[0017]), and the LED is electrically connected to the power controlling element (see Figs. 1-2; para. [0016]-[0017]).

Regarding claim 12, TW discloses wherein an amount of the LED is multiple (at least one LED 31 is provided; see Figs. 1-2; para. [0016]-[0017]), the light emitting module further comprises a flexible light guiding bar (the light source entrances 21 define a flexible light guiding bar which fixes the at least one LED 31 relative to the plurality of optical fibers 2; see Figs. 1-2; para. [0013]-[0017]) and a power controlling element (control unit 33 which connects via at least one wire 32 to the at least one LED 31; see Figs. 1-2; para. [0016]-[0017]), the plurality of warp-wise optical fibers is extended from one side of the flexible light guiding bar (the optical fibers 2 extend from one side of the flexible light guiding bars 21; see Figs. 1-2; para. [0016]-[0017), the power controlling element and the flexible light guiding bar are connected with each other (see Figs. 1-2; para. [0013]-[0017]), the plurality of LEDs are electrically connected to the power controlling element and disposed correspondingly to the flexible light guiding bar (see Figs. 1-2; para. [0016]-[0017]).

Regarding claim 13, TW discloses wherein the plurality of optical fibers comprises a plurality of warp-wise optical fibers and a plurality of weft-wise optical fibers, and the weaving net portion is woven as warp and weft by the plurality of warp-wise optical fibers and the plurality of weft-wise optical fibers (the plurality of optical fibers 2 can be woven as both warp and weft; see Figs. 1-2; para. [0013]-[0015]).

Regarding claim 14, TW discloses wherein an amount of the LED is two (at least one LED 31 is provided; see Figs. 1-2; para. [0016]-[0017]), the light emitting module further comprises two fixing bushings (the light source entrances 21 define a bushing which fixes the at least one LED 31 relative to the plurality of optical fibers 2; see Figs. 1-2; para. [0013]-[0017]) and two power controlling elements (a plurality of wires 32 connect to the control unit 33 to act as power controlling elements for their respective LEDs 31; see Figs. 1-2; para. [0016]-[0017]), one end of one of the fixing bushings is disposed at terminals of the plurality of warp-wise optical fibers and another end of one of the fixing bushings connects with one of the LEDs (see Figs. 1-2; para. [0013]-[0017]), one end of another one of the fixing bushings is disposed at terminals of the plurality of weft-wise optical fibers and another end of the another one of the fixing bushings connects with another one of the LEDs (see Figs. 1-2; para. [0013]-[0017]), and each of the LEDs is electrically connected to each of the power controlling elements respectively (see Figs. 1-2; para. [0016]-[0017]).

Regarding claim 15, TW discloses wherein an amount of the LED is multiple (at least one LED 31 is provided; see Figs. 1-2; para. [0016]-[0017]), the light emitting module further comprises two flexible light guiding bars (the light source entrances 21 define flexible light guiding bars which fix the at least one LEDs 31 relative to the plurality of optical fibers 2; see Figs. 1-2; para. [0013]-[0017]) and two power controlling elements (a plurality of wires 32 connect to the control unit 33 to act as power controlling elements for their respective LEDs 31; see Figs. 1-2; para. [0016]-[0017]), the plurality of warp-wise optical fibers are extended from one side of one of the flexible light guiding bars (see Figs. 1-2; para. [0016]-[0017]), the plurality of weft-wise optical fibers are extended from one side of another one of the flexible light guiding bars (see Figs. 1-2; para. [0016]-[0017]), each of the power controlling elements and each of the flexible light guiding bars are connected with each other (see Figs. 1-2; para. [0016]-[0017]), the multiple LEDs are electrically connected to each of the power controlling elements respectively and disposed correspondingly to each of the flexible light guiding bars (see Figs. 1-2; para. [0016]-[0017]).

Regarding claim 16, TW discloses wherein the light emitting module further comprises at least one power controlling element (control unit 33; see Figs. 1-2; para. [0016]-[0017]), the power controlling element comprises a circuit board and battery (as shown in Figs. 1-2), the circuit board is electrically connected with the LED (see Figs. 1-2; para. [0016]-[0017]) and the battery is disposed on the circuit board (as shown in Figs. 1-2).

Regarding claim 17, TW discloses wherein the light emitting module further comprises at least one power controlling element (control unit 33; see Figs. 1-2; para. [0016]-[0017]), the power controlling element comprises a connector, the connector is electrically connected with the LED and attachably/detachably connected to the host (the control unit 33 is electrically connected to the LEDs 31 and implicitly connected to whatever is hosting the illuminated fabric structure; see Figs. 1-2; para. [0016]-[0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TW (TW M385567, see attached machine translation) in view of Zhou (US 2016/0316878). The teachings of TW have been discussed above.
However, regarding claim 2, the teachings of TW fail to disclose or fairly suggest wherein the flexible cover body comprises a through opening and at least one wing sheet, one portion of the wing sheet is extended from an inner periphery of the through opening and covering the through opening.
Zhou teaches a flexible protective cover with a light emitting net cover (bag body 1 which comprises LED light bands 5; see Figs. 1-2; Abstract; para. [0036], [0046]), the flexible protective cover incorporated with a host and comprising a flexible cover body, covering an exterior of the host and comprising at least one opening (the flexible protective cover 1 is a bag designed to hold a host structure therein, the flexible protective cover having one or more openings; see Figs. 1-2; par. [0036]), wherein the flexible cover body is composed of a leather, a fabric, a silicone, or a rubber material (the flexible cover body of the flexible protective cover 1 is bag made of standard flexible bag materials; see Figs. 1-2; par. [0036]); and at least one light emitting net cover comprising a light guiding net fixed on the flexible cover body (LED light bands 5; see Figs. 1-2; par. [0046]); wherein the flexible cover body comprises a through opening and at least one wing sheet (one or more intermediate sheets 13 which are closed by front side strip-shaped zip 14 and back side strip-shaped zip 15 are provided to close various through openings along the flexible cover body 1; see Figs. 1-2; para. [0036], [0040]), one portion of the wing sheet is extended from an inner periphery of the through opening and covering the through opening (see Figs. 1-2; para. [0036], [0040]).
Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the flexible protective cover of TW by providing a through opening and at least one wing sheet, with one portion of the wing sheet extending from an inner periphery of the through opening and covering the through opening. One would have been motivated to modify the known flexible protective cover of TW by providing a through opening and at least one wing sheet, with one portion of the wing sheet extending from an inner periphery of the through opening and covering the through opening, as taught by Zhou, in order to ensure the flexible protective cover can more securely hold objects as a container.

Regarding claim 3, Zhou further teaches the flexible protective cover further comprising a first connecting assembly (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), wherein an amount of the wing sheet is multiple, other portions of the multiple wing sheets are connected with each other by the first connecting assembly (at least one of the wing sheets 13 are provided with every two adjacent sheets connected with a strip-shaped zip 14, 15; see Figs. 1-2; para. [0036], [0040]), the first connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), and the opening is disposed on at least one of the wing sheets (see Figs. 1-2; par. [0036]).

Regarding claim 4, Zhou further teaches the flexible protective cover further comprising a second connecting assembly (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), wherein an amount of the wing sheet is one, another portion of the wing sheet and the inner periphery of the through opening are connected with each other by the second connecting assembly (at least one wing sheet 13; see Fig. 1; par. [0036]), the second connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), and the opening is disposed on the wing sheet (see Figs. 1-2; par. [0036]).

Regarding claim 5, Zhou further teaches the flexible protective cover further comprising a first connecting assembly and a second connecting assembly (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), wherein an amount of the wing sheet is multiple, another portion of the wing sheet and the inner periphery of the through opening are connected with each other by the second connecting assembly (at least one of the wing sheets 13 are provided with every two adjacent sheets connected with a strip-shaped zip 14, 15; see Figs. 1-2; para. [0036], [0040]), still another portions of the multiple wing sheets are connected with each other by the first connecting assembly (see Fig. 2; par. [0036]), the first and the second connecting assemblies comprise a zipper, hook-and-loop fastener, a set of male/female buckles, or an adhesive tape ((front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), and the opening is disposed on at least one of the wing sheets (see Figs. 1-2; par. [0036]).

However, regarding claim 6, the teachings of TW fail to disclose or fairly suggest the flexible cover body comprises a box-shaped casing, the box-shaped casing comprising a front surface, a back surface, a left surface, a right surface, and a top surface.
Zhou teaches wherein the flexible cover body comprises a box-shaped casing, the box-shaped casing comprises a front surface, a back surface, a left surface, a right surface, and a top surface (the flexible cover body of the flexible protective cover 1 forms a bag having a generally box shape including a front side sheet 11, a back side sheet 12, intermediate sheets 13 on left and right sides, as well as a top surface near front side handle 21 and back side handle 22 which is closed whenever the top opening of the bag is closed; see Figs. 1-2; para. [0036]-[0037]).
Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the flexible protective cover of TW by forming the flexible cover body in the shape of a box-shaped casing comprising a front surface, a back surface, a left surface, a right surface, and a top surface. One would have been motivated to modify the known flexible protective cover of TW by forming the flexible cover body in the shape of a box-shaped casing comprising a front surface, a back surface, a left surface, a right surface, and a top surface, as taught by Zhou, in order to ensure the flexible protective cover can more securely hold objects as a container.

However, regarding claim 7, the teachings of TW fail to disclose or fairly suggest a third connecting assembly, wherein the flexible cover body comprises a strap sheet, a left end and a right end of the strap sheet are connected with each other by the third connecting assembly, the strap sheet comprises a front surface, a back surface, a left surface, and a right surface, and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape.
Zhou teaches the flexible protective cover further comprising a third connecting assembly (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]), wherein the flexible cover body comprises a strap sheet (one or more intermediate sheets 13 which are closed by front side strip-shaped zip 14 and back side strip-shaped zip 15 are provided to close various through openings along the flexible cover body 1; see Figs. 1-2; para. [0036], [0040]), a left end and a right end of the strap sheet are connected with each other by the third connecting assembly (left and right ends of each strap sheet 13 are connected with each other via various zip fasteners 14, 15 of the third connecting assembly; see Figs. 1-2; para. [0036], [0040]), the strap sheet comprises a front surface, a back surface, a left surface, and a right surface (each strap sheet 13 is rectangular and therefore comprises four sides as well as opposing front and back surfaces; see Figs. 1-2; par. [0036]), and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Figs. 1-2; para. [0036], [0040]).
Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the flexible protective cover of TW by providing a third connecting assembly and a strap sheet having left and right ends connected with each other by the third connecting assembly, the strap sheet comprising a front surface, a back surface, a left surface, and a right surface, and the third connecting assembly comprising a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape. One would have been motivated to modify the known flexible protective cover of TW by providing a third connecting assembly and a strap sheet having left and right ends connected with each other by the third connecting assembly, the strap sheet comprising a front surface, a back surface, a left surface, and a right surface, and the third connecting assembly comprising a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape, as taught by Zhou, in order to ensure the flexible protective cover can more securely hold objects as a container.

However, regarding claim 8, the teachings of TW fail to disclose or fairly suggest a third connecting assembly, wherein the flexible cover body comprises a strap sheet and two rectangular sheets extended respectfully from an upper side and a lower side of the strap sheet, outer peripheries of the strap sheet and the rectangular sheets are connected with each other by the third connecting assembly, the strap sheet and the rectangular sheets comprise a front surface, a back surface, a left surface, a right surface, a top surface, and a bottom surface, and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape.
Zhou teaches the flexible protective cover further comprising a third connecting assembly (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Fig. 2; para. [0036], [0040]), wherein the flexible cover body comprises a strap sheet and two rectangular sheets extended respectfully from an upper side and a lower side of the strap sheet (one or more intermediate sheets 13 which are closed by front side strip-shaped zip 14 and back side strip-shaped zip 15 are provided to close various through openings along the flexible cover body 1, and can be arranged with a plurality of the intermediate sheets interconnected by a strip-shaped zip fastener in such a way that one of the intermediate sheets can be considered a strap sheet and two others can be considered upper and lower rectangular sheets depending on the orientation of the sheets; see Fig. 2; para. [0036], [0040]), outer peripheries of the strap sheet and the rectangular sheets are connected with each other by the third connecting assembly (adjacent ends of each strap sheet 13 and the rectangular sheets 13 are connected with each other via various zip fasteners 14, 15 of the third connecting assembly; see Fig. 2; para. [0036], [0040]), the strap sheet and the rectangular sheets comprise a front surface, a back surface, a left surface, a right surface, a top surface, and a bottom surface (each strap sheet 13 and rectangular sheet 13 is rectangular and therefore comprises four sides as well as opposing front and back surfaces; see Fig. 2; par. [0036]), and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape (front side strip-shaped zip 14 and back side strip-shaped zip 15; see Fig. 2; para. [0036], [0040]).
Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the flexible protective cover of TW by providing a third connecting assembly and a strap sheet and two rectangular sheets extending from upper and lower sides of the strap sheet, with outer peripheries of the strap sheet and rectangular sheets connected with each other by the third connecting assembly, the strap sheet and the rectangular sheets comprising a front surface, a back surface, a left surface, a right surface, a top surface, and a bottom surface, and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape. One would have been motivated to modify the known flexible protective cover of TW by providing a third connecting assembly and a strap sheet and two rectangular sheets extending from upper and lower sides of the strap sheet, with outer peripheries of the strap sheet and rectangular sheets connected with each other by the third connecting assembly, the strap sheet and the rectangular sheets comprising a front surface, a back surface, a left surface, a right surface, a top surface, and a bottom surface, and the third connecting assembly comprises a zipper, a hook-and-loop fastener, a set of male/female buckles, or an adhesive tape, as taught by Zhou, in order to ensure the flexible protective cover can more securely hold objects as a container.

However, regarding claim 18, the teachings of TW fail to disclose or fairly suggest a carrying belt attachably/detachably connected to a top portion of the flexible cover body.
Zhou teaches the flexible protective cover further comprising a carrying belt attachably/detachably connected to a top portion of the flexible cover body (front side handle 21 and back side handle 22 are connected to a top portion of the flexible cover body of the flexible protective cover 1; see Figs. 1-2; par. [0037]).
Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the flexible protective cover of TW by attachably/detachably connecting a carrying belt to a top portion of the flexible cover body. One would have been motivated to modify the known flexible protective cover of TW by attachably/detachably connecting a carrying belt to a top portion of the flexible cover body, as taught by Zhou, in order to enable the flexible cover to be more easily carried using conventional handle structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of flexible protective covers comprising a light guiding net. In particular, Yamamoto et al. (US 2019/0186059), Gou (US 10,323,840), Escoffier et al. (US 2019/0009709), Yamada et al. (US 10,132,014), Peng et al. (US 2006/0087864), Huang et al. (US 2005/0252568), Bryan (US 2004/0090773), and Daniel (US 4,234,907) all disclose light emitting fabrics comprising a plurality of woven optical fibers which receive light from one or more light sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875